Exhibit 10.3

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of June 1, 2007, between
AFFINION GROUP, INC., a Delaware corporation, (the “Company”) and TODD SIEGEL
(“Executive”).

WHEREAS, the Company is a wholly owned subsidiary of Affinion Group Holdings,
Inc., a Delaware corporation (the “Parent”); and

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company; and

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Employment Period.

The initial term of Executive’s employment hereunder shall be for a period of
three (3) years (the “Initial Term”) commencing on June 1, 2007 (the “Effective
Date”) and ending on the third anniversary of the Effective Date, unless
terminated earlier pursuant to Section 3 (the “Employment Period”); provided,
however, that the Employment Period shall automatically be renewed for
successive one (1) year terms upon the expiration of the Initial Term unless
either party gives at least ninety (90) days’ written notice of its intention
not to renew the Employment Period. Upon Executive’s termination of employment
with the Company for any reason, he shall immediately resign all positions with
the Company or any of its subsidiaries or affiliates.

Section 2. Terms of Employment.

(a) Position. During the term of Executive’s employment, Executive shall serve
as Executive Vice President and General Counsel and will perform such duties and
exercise such supervision with regard to the business of the Company as are
associated with such position, including being responsible for the general legal
and regulatory matters of the Company and such other duties as may be prescribed
from time to time by the Chief Executive Officer of the Company. Executive shall
report directly to the Chief Executive Officer of the Company.

(b) Duties. During the term of Executive’s employment, Executive agrees to
devote all of his business time to the business and affairs of the Company and
to use Executive’s reasonable best efforts to perform faithfully, effectively
and efficiently his responsibilities and obligations hereunder. Notwithstanding
the foregoing, nothing herein shall prohibit Executive from (i) serving on civic
or charitable boards or committees and (ii) managing personal investments, so
long as such activities do not materially interfere with the performance of
Executive’s responsibilities hereunder.

(c) Compensation.

(i) Base Salary. During the term of Executive’s employment, Executive shall
receive an initial annual base salary in an amount equal to Two Hundred and



--------------------------------------------------------------------------------

Seventy Five Thousand Dollars ($275,000), less all applicable withholdings,
which shall be paid in accordance with the customary payroll practices of the
Company (as in effect from time to time, the “Annual Base Salary”). The Annual
Base Salary shall be subject to annual review and increases, and the Annual Base
Salary shall not be reduced without Executive’s consent, unless the reduction is
related to a broader compensation reduction that is not limited to Executive and
does not exceed 10% of his Annual Base Salary.

(ii) Bonuses. Beginning with fiscal year 2007, during the Employment Period, the
Company shall establish a bonus plan for each fiscal year (the “Plan”) pursuant
to which Executive will be eligible to receive an annual bonus (the “Bonus”).
The Board or the Compensation Committee of the Board will administer the Plan
and establish performance objectives for each year. In the event that the
Company achieves target based on actual performance, Executive shall be entitled
to receive a Bonus in an amount equal to 100% of Executive’s Annual Base Salary
(“Target Bonus”). Subject to Section 4, Executive will be entitled to receive
the Bonus only upon the Company’s achievement of the specified performance
objectives and if Executive is employed on the last day of the applicable fiscal
year. The Bonus shall become payable on or before March 15 following the end of
the applicable fiscal year provided that the Board or Compensation Committee
finally determines (x) that the Company has achieved the applicable performance
objectives and (y) the amount of the bonus that shall be paid to each executive
entitled to receive a bonus for the applicable fiscal year. If the Board or
Compensation Committee has not made such final determination by March 15, the
Bonus (if any) shall instead be paid as soon as practicable thereafter.

(iii) Benefits. During the term of Executive’s employment hereunder, he shall be
entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to other senior executives
of the Company and shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company to the extent applicable generally to other senior executives of
the Company. Notwithstanding anything in this Section 2(c)(iii) to the contrary,
all benefit obligations are subject to guidance issued by the U.S. Department of
Treasury under Section 409A of the Code. To the extent required, the Company may
modify the benefits provided under this Section 2(c)(iii) to comply with such
guidance.

(iv) Expenses. During the term of Executive’s employment, Executive shall be
entitled to receive reimbursement for all reasonable business expenses incurred
by Executive in performance of his duties hereunder provided that Executive
provides all necessary documentation in accordance with Company policy.

Section 3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a Disability during the
Term of Employment (pursuant to the definition of Disability set forth below),
the Company may give Executive written notice in accordance with Sections 3(e)
and 10(h) of its intention to terminate Executive’s employment. For purposes of
this Agreement, “Disability” means (i) Executive’s inability to engage in any
substantial gainful activity by reason of any medically

 

2



--------------------------------------------------------------------------------

determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) Executive is, by reason of any medically determinable physical
of mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for Cause. For purposes of this Agreement, “Cause” shall mean Executive’s
(i) conviction of a felony or a crime of moral turpitude; (ii) conduct that
constitutes fraud or embezzlement; (iii) willful misconduct or willful gross
neglect; (iv) continued willful failure to substantially perform his duties as
Executive Vice President and General Counsel; or (v) a material breach by
Executive of this Agreement; provided that in the event of a termination
pursuant to clause (iv) or (v), to the extent such failure to perform duties or
material breach is subject to cure, the Company shall have notified Executive in
writing describing such failure to perform duties or material breach and
Executive shall have failed to cure such failure to perform or breach within 30
days after his receipt of such written notice.

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d) Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason or without Good Reason upon 90 days’ prior written
notice, provided, in the case of a termination for Good Reason, that Executive
provides such notice within 60 days after the occurrence of the event giving
rise to the termination for Good Reason. For purposes of this Agreement, “Good
Reason” means voluntary resignation after any of the following actions taken by
the Company or any of its subsidiaries without Executive’s consent: (i) any
material failure of the Company to fulfill its obligations under this Agreement,
(ii) a material and adverse change to, or a material reduction of, Executive’s
duties and responsibilities to the Company, (iii) a reduction in Executive’s
Annual Base Salary and Target Bonus (not including any diminution related to a
broader compensation reduction that is not limited to Executive specifically and
that is not more than 10% in the aggregate) or (iv) the relocation of
Executive’s primary office to a location more than 35 miles from the prior
location; provided that in the event of a termination pursuant to clause (i) or
(ii), to the extent such failure, change or reduction is subject to cure, the
Company shall have failed to cure such failure, change or reduction within 30
days after its receipt of Executive’s written notice.

(e) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 10(h). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the Date of Termination (as defined below) is other than the date
of receipt of such notice, specifies the termination date. The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or

 

3



--------------------------------------------------------------------------------

Cause shall not waive any right of Executive or the Company hereunder or
preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive’s or the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such notice is in accordance with Section 3(d)) or
any later date specified therein pursuant to Section 3(e), as the case may be
and (ii) if Executive’s employment is terminated by reason of death, the date of
death.

Section 4. Obligations of the Company upon Termination; Repurchase Rights.

(a) With Good Reason; Without Cause. If during the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following severance payments and/or benefits:

(i) The Company shall pay to Executive in a lump sum, to the extent not
previously paid, (i) the Annual Base Salary through the Date of Termination, and
(ii) the Bonus earned for any fiscal year ended prior to the year in which the
Date of Termination occurs, provided that Executive was employed on the last day
of such year (“Accrued Obligations”); and

(ii) After the Date of Termination, the Company will pay Executive, in six
quarterly installments commencing as of the Date of Termination, an aggregate
sum equal to 100% of the sum of (x) Executive’s Annual Base Salary and
(y) Executive’s Target Bonus.

Thereafter, the Company shall have no further obligation to Executive or his
legal representatives.

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of Executive’s death or Disability, then the Company will provide Executive with
the following severance payments and/or benefits: The Company shall pay
Executive or his legal representatives (A) the Accrued Obligations; (B) a lump
sum equal to 100% of Executive’s Annual Base Salary in the event his employment
is terminated by reason of his Disability or death; and (C) the continuance of
death or Disability benefits thereafter in accordance with the terms of such
plans then in effect.

Thereafter, the Company shall have no further obligation to Executive or his
legal representatives.

(c) Cause; Other than for Good Reason.

(i) If Executive’s employment shall be terminated by the Company for Cause or by
Executive without Good Reason, then the Company shall have no further payment
obligations to Executive other than for payment of the Accrued Obligations.
Thereafter, the Company shall have no further obligation to Executive other than
any indemnification rights he may have pursuant to Section 9.

 

4



--------------------------------------------------------------------------------

(ii) If Executive’s employment shall be terminated by the Company for Cause,
then the Company or its designee shall have the right, but not the obligation,
to repurchase all or any portion of any shares of common stock of Parent held by
Executive (including any shares of Parent’s common stock received upon a
distribution from any deferred compensation plan, any Restricted Shares or any
common stock issuable upon exercise of any options held by Executive) in
accordance with the provisions of the Management Investor Rights Agreement dated
as of October 17, 2005 (the “Management Investor Rights Agreement”). The Company
(or its designee) shall have the right to record the transfer of the shares of
Parent’s common stock in connection with such purchase on its books and records
without the consent of Executive.

(d) Company Repurchase Right. In the event of Executive’s death or his
termination of employment for any reason other than Cause, the Company (or its
designee) may, by written notice following such employment termination, elect to
purchase all or any portion of any shares of common stock of Parent held by
Executive (including any shares of the Parent’s common stock received upon a
distribution from any deferred compensation plan, any Restricted Shares or any
common stock issuable upon exercise of any options held by Executive) for Fair
Market Value (as each such term is defined in the Management Investor Rights
Agreement). The determination date for purposes of determining the Fair Market
Value shall be the closing date of the purchase of the applicable shares. The
closing date of the sale purchase pursuant to this Section 4(d) shall take place
on a date designated by the Company or its designee, as applicable, in
accordance with the provisions of the Management Investor Rights Agreement.

(e) Separation Agreement and General Release. The Company’s obligations to make
payments under Sections 4(a) and 4(b) are conditioned on Executive’s or his
legal representative’s executing a separation agreement and general release of
claims against the Company and its affiliates (and their officers and directors)
in a form reasonably acceptable to the Company.

Section 5. Restrictive Covenants.

Executive shall be subject to the restrictive covenants set forth in Annex I of
the Management Investor Rights Agreement in accordance with its terms.

 

5



--------------------------------------------------------------------------------

Section 6. Non-Disparagement.

During the period commencing on the Effective Date and continuing until the
third anniversary of the Date of Termination, neither Executive nor his agents,
on the one hand, nor the Company formally, its senior executives, or a member of
the Board, on the other hand, shall directly or indirectly issue or communicate
any public statement, or statement likely to become public, that maligns,
denigrates or disparages the other (including, in the case of communications by
Executive or his agents, any of the Company’s officers, directors or employees).
The foregoing shall not be violated by truthful responses to legal process or
governmental inquiry.

Section 7. Severance Payments.

In addition to the foregoing, and not in any way in limitation of any right or
remedy otherwise available to the Company, if Executive violates any provision
of Annex I of the Management Investor Rights Agreement or Section 6 hereof, any
severance payments then or thereafter due from the Company to Executive shall be
terminated immediately and the Company’s obligation to pay and Executive’s right
to receive such severance payments shall terminate and be of no further force or
effect.

Section 8. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Company and the Subsidiaries
that:

(1) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(2) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(3) Executive is not bound by any employment agreement, consulting agreement,
non-compete agreement that would prohibit Executive from entering into this
Agreement, fee for services agreement, confidentiality agreement that would
prohibit Executive from entering into this Agreement or any other similar
agreement with any other Person;

(4) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(5) Executive understands that Parent and the Company will rely upon the
accuracy and truth of the representations and warranties of Executive set forth
herein and Executive consents to such reliance.

 

6



--------------------------------------------------------------------------------

(6) as of the date of execution of this Agreement, Executive is not in breach of
any of its terms, including having committed any acts that would form the basis
for a Cause termination if such act had occurred after the Effective Date.

(b) The Company and the Subsidiaries hereby represent and warrant to Executive
that:

(1) the Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;

(2) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;

(3) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and

(4) the Company understands that Executive will rely upon the accuracy and truth
of the representations and warranties of the Company set forth herein and the
Company consents to such reliance.

Section 9. Indemnification.

The Company shall secure Directors’ and Officers’ liability insurance for the
benefit of Executive on terms at least equal to those applicable to the other
directors and officers of the Company (which insurance, for Executive, shall
provide for advancement of defense costs) and shall indemnify Executive to the
maximum extent permitted under the General Corporate Law of Delaware.

Section 10. General Provisions.

(a) Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

7



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement, the Management Investor Rights Agreement,
the Parent’s 2005 Stock Incentive Plan, as amended and the option agreement
between Parent and Executive embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way (including, without limitation, the Severance Agreement dated
May 29, 2002 by and between the Company and Executive, any other employment,
severance or change-in-control agreement or understanding).

(c) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(d) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.

(e) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(f) Enforcement.

(i) Arbitration. Except for the Company or its Affiliate’s right to obtain
injunctive relief for violation of Sections 5 and 6 of this Agreement or Annex I
or Section

 

8



--------------------------------------------------------------------------------

7 of the Management Investor Rights Agreement, any controversy, dispute or claim
arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either party
of the controversy, claim or dispute to binding arbitration in New York (unless
the parties agree in writing to a different location), before a single
arbitrator in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association then in effect. In any such arbitration
proceeding the parties agree to provide all discovery deemed necessary by the
arbitrator. The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof. Each party shall
bear its or his costs and expenses in any such arbitration and one-half of the
arbitrator’s fees and costs; provided, however, that the arbitrator shall have
the discretion to award the prevailing party reimbursement of its or his
reasonable attorney’s fees and costs.

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(h) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.

If to the Company, to:

Affinion Group, Inc.

c/o Apollo Management V, L.P.

9 West 57th Street

New York, New York 10019

Facsimile: (212) 515-3288

Attention: Marc Becker

 

9



--------------------------------------------------------------------------------

with a copy to:

Affinion Group, Inc.

100 Connecticut Avenue

Norwalk, CT 06850

Facsimile: (203) 956-1206

Attention: CEO/President

If to Executive, to:

Executive’s home address most recently on file with the Company.

(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of the
Agreement unless otherwise noted.

(k) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(l) Code Section 409A. Notwithstanding anything herein or elsewhere to the
contrary, to the extent Executive or the Company notifies the other that this
Agreement, the Management Investor Rights Agreement, any option agreement
between Executive and Parent or the Stock Incentive Plan may result in Executive
being subject to the penalties of Section 409A of the Code, Executive and the
Company agree to negotiate (and the Company shall cause any affiliate to
negotiate) in good faith alternatives to avoid such penalties.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AFFINION GROUP, INC. By:   /s/ Nathaniel J. Lipman   Name: Nathaniel J. Lipman  
Title:   President and CEO

TODD SIEGEL Signature:   /s/ Todd Siegel